Exhibit 99.1 Tri City Bankshares Corporation Quarterly Brochure Financial Data INCOME STATEMENT (unaudited) Nine Months EndedThree Months Ended 9/30/2009 9/30/2008 9/30/2009 9/30/2008 Interest Income $ Interest Expense Net Interest Income Other Income Less: Other Operating Expenses Income Before Income Taxes Provision for Income Taxes Net Income $ Net Income Per Common Share $ BALANCE SHEET (unaudited) September 30, 2009 and 2008 Assets 20092008Liabilities & Equity Cash and Due from Banks $ $ Non Interest Bearing $ $ Investment Securities Interest Bearing Federal Funds Sold Total Deposits Total Loans Short Term Debt Allowance for Loan Losses ) ) Other Liabilities Net Loans Total Liabilities Bank Premises & Equipment Common Stock Cash surrender value of life insurance Additional Paid-In Capital Other Assets Retained Earnings Total Stockholders' Equity Total Assets $ $ Total Liabilities & Equity $ $ MANAGEMENT COMMENTS The Corporation posted net income of $7,309,347 for the first nine months of 2009, a decrease of $1.1 million (13.0%) compared to the first nine months of 2008.Non-recurring income received in 2008 accounts for part of the decrease, the remainder of the decrease attributable to an increase in the provision for loan losses in 2009.Non-recurring income in 2008 included a tax exempt death benefit from bank owned life insurance in the amount of $606,600 and a gain on sale of VISA stock following the Visa IPO in the amount of $108,600.The provision for loan losses increased pre-tax expense $650,000 (after tax increase of $445,000) for the nine months ending September 30, 2009 compared to the same period in 2008. Earnings per share (EPS) decreased $0.12 to $0.82 for the nine months ending September 30, 2009 compared to the same period in 2008.EPS excluding non-recurring items, decreased $0.04 for the nine months ended September 30, 2009 compared to the nine months ending September 30, 2008.
